Title: To James Madison from Harry Innes, 11 June 1801
From: Innes, Harry
To: Madison, James


Sir,
Cincinnati North West of Ohio June 11th. 1801
Yesterday I attended at this place agreably to the Act of Congress for the more convenient organization of the Courts of the United States in order to give effect to the laws of Congress within the two Territories. The organization of the Court could only be partially effected, no person being appointed Marshal within the District, or if appointed no commission has come to hand.
It was suggested that a Mr. John Smith of this place had been named to the President as Marshal. I have been introduced to Mr. Smith, he is a man of respectable character, & fully competent to the duties of the Office, yet from the following circumstances I think there are some circumstances that ought to induce the President to confer the Office on some other person.
In a Republican government the accumulating offices on an individual is inconsistent with its vital principles & ought to be prevented. Mr. Smith is at present high Sheriff of the County of Hamilton & holds his commission during the pleasure of the Governor & I am informed is a great favorite, he is also a Collector of the Excise, which alone ought to be an objection from the mode of selecting Grand & Petit Jurors in this Territory as in case of suits relative to the Revenue he would (if disposed so to do) always have it in his power to pack Jurors. It is also said of Mr. Smith that his Politics are & have been decidedly Fœdral.
My acquaintance on this side of the Ohio is little, I know very few characters & on endeavouring to gain information to make a nomination, I found gentlemen too much disposed to favor their particular favorites.
There is one Gentleman to whom the office would be very convenient, & a man of merit, also a good republican, if he is not too intemperate—it is Doctor Richard Allison late Surgeon General of the Army—he has spent the best of his life in his country’s service & is yet not rich. I have experienced the goodness of this gentleman & feel myself under lasting obligations to him. I have been making inquiries respecting him, every man loves him; in his profession he is too liberal to make money & occasionally indulges over the bottle—he resides about 23 miles from this & hath commenced farmer [sic]—still his acquaintances do not class him with the drunkards, when speaking of him, say he is intemperate.
If the President would confer the appointment on the Doctor I will pledge myself to keep a watchful eye over his conduct & report him if he transgresses. Should it be the Presidents pleasure to do this, I should be obliged by having the Commission inclosed to me, that the Doctor might give me an opportunity of an interview before it was delivered to him.
There is also a Doctor Selman of this place who supports a respectable character & was also in the late Army tho’ not ’till the augmentation under Genl. Wayne. I am informed he is known to Genl. Smith of Baltimore he intends to become a Candidate—it is also said he is a good republican.
A District Attorney will also be an essential Officer to the Court. In this Territory two characters present themselves one is Mr. Arthur St Clair son of the Governor & now Atto. Genl. for the North West Territory—the other Mr. Jacob Burnet—as to political opinions they par—both Fœderalists—as to abilities particularly professional Mr. Burnet has in the general opinion a decided preference.
Pardon the liberty I have taken upon this occasion of addressing you, I conceived it a duty to inform you what has come to my knowledge of no Commission having come to hand for a Marshal & Atto., but the length of the epistle has been occasioned by a desire to oblige & promote the interest of a good man. With sentiments of great respect I remain sir your mo. ob. servt.
Harry Innes
 

   
   RC (DLC).



   
   In March 1800, noting the severe problem of distance in administering criminal and civil justice in the Northwest Territory, a House committee recommended dividing the region into the Ohio and Indiana territories by running a line from the mouth of the Great Miami River to the Canadian border. Congress adopted this plan in May 1800, to take effect 4 July of that year. Next, in the judiciary act of 13 Feb. 1801, Congress abolished the Kentucky district court and created a sixth federal circuit (encompassing Tennessee, Kentucky, and the Ohio and Indiana territories), with the usual complement of district attorneys, marshals, and clerks (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 6th Cong., 1st sess., 1320–21; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:58–59, 89–101).



   
   Innes meant James Smith. John Smith, a prominent political figure and justice of the peace in the same county in 1801, went on to become a U.S. senator who was implicated in the Burr conspiracy (Carter, Territorial Papers, Northwest, 3:464, 527; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:286; McMillan to JM, 15 June 1801).



   
   Richard Allison, a Pennsylvania native and Revolutionary veteran, was appointed surgeon with the first regiment of U.S. infantry in 1789. He left the army in November 1796 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:35, 117; Richard C. Knopf, ed., Anthony Wayne: A Name in Arms … [Pittsburgh, 1960], p. 504 n.).



   
   John Sellman, a Maryland native, was a surgeon’s mate in the army, 1792–96 (Knopf, Anthony Wayne, p. 197 n.).




   
   Jacob Burnet graduated from the College of New Jersey in 1791 and settled in Ohio in 1796. Prominent in the statehood movement, Burnet in 1801 was a member of the territorial assembly. He was later a U.S. senator, 1828–31.



   
   Harry Innes (1752–1816), born in Caroline County, Virginia, was educated at William and Mary, where he studied law under George Wythe. In 1783 he moved to Kentucky as state judge for that district and in 1789 was appointed a federal district judge.


